United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3280
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jeffrey Greenwell

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 16, 2012
                               Filed: August 8, 2012
                                   [Unpublished]
                                  ____________

Before MELLOY, ARNOLD, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Jeffrey Greenwell pled guilty to five counts of production of child
pornography, violations of 18 U.S.C. § 2251, and was sentenced to five twenty-year
terms of imprisonment running consecutively, a sentence below his advisory
sentencing guidelines range.1 He now appeals his sentence, contending that the
district court2 procedurally erred by not considering the factors set out in 18 U.S.C.
§ 3553(a) and imposed a substantively unreasonable sentence. We affirm.


       Failure to consider the § 3553(a) factors is a reviewable procedural error. Gall
v. United States, 552 U.S. 38, 51 (2007). Greenwell argues that, because the district
court did not discuss the § 3553(a) factors expressly at sentencing, it is clear that it
did not consider these factors. However, “we presume that ‘district judges know the
law and understand their obligation to consider all the § 3553(a) factors,’” United
States v. Gray, 533 F.3d 942, 943 (8th Cir. 2008) (quoting United States v. Carty, 520
F.3d 984, 992 (9th Cir. 2008) (en banc)), and we review the entire sentencing record,
“not merely the district court’s statements at the hearing,” United States v. Robinson,
516 F.3d 716, 718 (8th Cir. 2008). The sentencing record shows that the district court
had at its disposal Greenwell’s and the Government’s sentencing memoranda, the
presentence investigation report (PSR), objections to the PSR, and letters submitted
on behalf of Greenwell. These documents amply address the § 3553(a) factors that
Greenwell argues the district court failed to consider, and we presume that the district
court considered those factors. See United States v. Battiest, 553 F.3d 1132, 1136
(8th Cir. 2009) (holding a sentencing record showed due consideration of the
§ 3553(a) factors where the district court had at its disposal a PSR, objections to the
PSR, sentencing memoranda, and letters submitted on the defendant’s behalf).


      1
      Greenwell had a total offense level of 48 and a criminal history category of I.
While this normally translates to a guidelines range of life imprisonment, each of
Greenwell’s offenses was subject to a statutory maximum of thirty years. 18 U.S.C.
§ 2251(e). Greenwell’s guidelines range was therefore calculated as the statutory
maximum of thirty years on each count, resulting in an advisory guidelines range of
150 years’ imprisonment. See U.S.S.G. § 5G1.2(d).
      2
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -2-
       We review the substantive reasonableness of a sentence under an abuse-of-
discretion standard. United States v. Moore, 565 F.3d 435, 437-38 (8th Cir. 2009).
“We may find an abuse of discretion where the sentencing court ‘fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.’” Id. at 438 (quoting
United States v. Kowal, 527 F.3d 741, 749 (8th Cir. 2008)). “[W]here a district court
has sentenced a defendant below the advisory guidelines range, it is nearly
inconceivable that the court abused its discretion in not varying downward still
further.” United States v. Black, 670 F.3d 877, 882 (8th Cir. 2012) (quoting United
States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011)).


       Greenwell argues that the district court abused its discretion by giving
significant weight to the United States Sentencing Guidelines and to the statutory
mandatory minimums for child pornography offenses, which he claims are unduly
harsh, not based on empirical evidence, and duplicative. In doing so, he relies on
Kimbrough v. United States, in which the Supreme Court found no abuse of
discretion when a district court varied downward based on its policy disagreement
with the sentencing guidelines disparity between crack and powder cocaine. 552 U.S.
85, 109 (2007). However, we have held that Kimbrough does not require district
courts to consider such policy disagreements with the guidelines, but rather it merely
allows them to do so. See Battiest, 553 F.3d at 1137. Declining to vary downward
on the basis of a defendant’s policy disagreement with the guidelines is not an abuse
of discretion or otherwise erroneous. See id.


       Greenwell also contends that the district court abused its discretion by
improperly weighing the § 3553(a) factors. However, “[t]he district court’s decision
to place greater emphasis in this case on factors that favored a sentence . . . than on
other § 3553(a) factors that might favor a more lenient sentence is a permissible

                                         -3-
exercise of the considerable discretion available to a sentencing court under the post-
Booker regime.” United States v. Ruelas-Mendez, 556 F.3d 655, 658 (8th Cir. 2009).
We find no abuse of discretion in the district court’s below-guidelines-range
sentence. See Black, 670 F.3d at 882.


      For the foregoing reasons, we affirm.


                       ______________________________




                                         -4-